DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 4, 11-12 and 18-22 have been examined in this application. Claims 4, 11-12 and 18-22 are rejected. This communication is a Non-Final Rejection in response to the Applicant’s “Request for Continued Examination (RCE)” filed on 10/18/2021.
Claim Rejections - 35 USC § 112
The amendments made to Clam 19 have been accepted, as such, the rejection to Claim 19 has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 11-12, 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saint (EP 0295761 A2).
In regards to Claim 11, Saint teaches: A method comprising: providing a foldable playard (10 – Fig. 3) and a system including bassinet fabrics (40 – Para 0010) attached to a removable fabric enclosure of the foldable playard (Para 0021 – ‘The flexible fabric enclosure is easily mounted on the corner legs’); a support frame attached to the bassinet fabrics (Para 0021 – ‘The flexible fabric enclosure is easily mounted on the corner legs’), the support frame including a central hub (166 – Fig. 9) and a plurality of rods (206-212 Fig. 10), each of the rods having a first end pivotably attached to theDkt. No. 406682-532001US central hub (Fig. 4/9) and a second end opposite the first end (Fig. 4), wherein the second end of each of the plurality of rods is a free end (see annotated Figure 4.1 below, Col 9 Lines 12-14, see note below) and wherein the support frame is configured to enable the bassinet fabrics to fold with the foldable playard  (Fig. 2 and Para 0020); and folding the support frame and bassinet fabrics with the foldable playard (Fig. 2 and Para 0020).
Note: Based off the Applicant’s specification a free end is not defined and use of a customary meaning is permitted under a broadest reasonable interpretation. As such, a ‘free’ end can be defined as the following definition from the Merriam Webster dictionary, ‘capable of moving or turning in any direction’. As such, the prior art of Saint does disclose that the rods (202, 204, 208, 210) are pivotably coupled to the central hub member (166) and at an opposite end they are pivotably coupled to one of the support feet (84/86/88/90) (Col 8 Lines 24-30). However, the hub legs 206,212 are the only two legs not
Please see the ‘Response to Arguments’ below to view suggested amendments to push prosecution forward.

    PNG
    media_image1.png
    314
    392
    media_image1.png
    Greyscale

Annotated Figure 4.1 from Saint
In regards to Claim 12, Saint teaches: The method of claim 11, wherein folding the support frame (Fig. 2) includes rotating each of the plurality of rods from a first position in which each of the plurality of rods is parallel to a plane (Fig. 4/10) defined by a top surface of the central hub to a second position (166 - Fig. 4 and see annotated Figure 4.1  above) in which each of the plurality of rods is perpendicular to the plane defined by the top surface of the central hub (166, Para 0019 AND see note below – ‘fully collapse the hub legs to the compact non-coplanar configuration wherein the hub legs are substantially parallel.’).
Note: Saint states that the ‘hub legs are parallel to the side rails’ – which in reference to the present application would be understood as the perpendicular plane relative to the top surface. As such although defined differently the same method of rotating is used in the art of Saint.
In regards to Claim 18, Saint teaches: A system comprising: bassinet fabrics (40 – Para 0010) attached to a removable fabric enclosure of a foldable playard (Para 0021 – ‘The flexible fabric enclosure is easily mounted on the corner legs’); a support frame attached to the bassinet fabrics Para 0021 – ‘The flexible fabric enclosure is easily mounted on the corner legs’), the support frame including a central hub (166 - Fig. 9) and a plurality of rods (206-212 Fig. 10), each of the rods having a first end pivotably attached to the central hub (Fig. 4/9) and a second end opposite the first end (Fig. 4), wherein the second end of each of the plurality of rods is a free end (see annotated Figure 4.1 below AND Para 0017, please see note from Claim 11 above); and wherein the support frame is configured to enable the bassinet fabrics to fold with the foldable playard (Fig. 2 and Para 0020).
In regards to Claim 19, Saint teaches: The system of claim 18, wherein the central hub (166 – Fig. 4) is configured so that the rods are pushed inward when the support frame is folded (see annotated Figure 4.2 below).  

    PNG
    media_image2.png
    322
    263
    media_image2.png
    Greyscale

Annotated Figure 4.2 from Saint
In regards to Claim 20, Saint teaches: The system of claim 18, wherein each of the respective first ends of the rods (206-212 Fig. 4/10) is tangentially (Fig. 4) attached to the central hub (166 - see note below).
Note: The disclosure does not define a definition to the term tangentially, therefore the term was interpreted as meaning peripherally attached to the central hub.
In regards to Claim 21, Saint teaches: The system of claim 18, wherein the plurality of rods includes four rods (Fig. 9 – includes 6 total rods).  
In regards to Claim 22, Saint teaches: The system of claim 18, wherein each of the plurality of rods is formed from a metal (Para 0021 – ‘lightweight metal material’).
In regards to Claim 4, Saint teaches: The system of claim 18 wherein each of the plurality of rods is rotatable from between a first position in which each of the plurality of rods is parallel (Fig. 3/4) to a plane defined by a top surface of the central hub (66/68/70/72 of Fig. 3), and a second position in which each of the plurality of rods is perpendicular (Fig. 2 and Fig. 4) to the plane defined by the top surface of the central hub (66/68/70/72 of Fig. 3 ) (see annotated Figure 4.1 above).
Response to Arguments
Applicant's arguments filed on 10/18/2021 have been fully considered but they are not persuasive. Independent claims 11 and 18 from the amendments on 10/18/2021 still read under the prior art of Saint (EP 0295761 A2). After reviewing the Applicant’s disclosure there is no special definition for the term “free” in respect to the end of the rods. As such, a definition from Merriam-Webster was used under a BRI to interpret the “free end”. The definition as seen above from the ‘Note’ the term ‘free’ is understood or could be defined as ‘capable of moving or turning in any direction’. As such, Saint still reads on that claim as Col 8 Lines 24-30 (Fig. 8) disclose that at least some of hub legs are pivotably coupled to the hub (166), and the opposite end are also pivotably coupled to the support feet. . 
MPEP 2111.01 I. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served
	Furthermore, it is suggested to amend independent claims 11/18 to the following statement to push prosecution forward:
Claim 11 (Currently Amended) “wherein the second end of each of the plurality of rods is an unsupported end;”
Claim 18 (Currently Amended) “wherein the second end of each of the plurality of rods is an unsupported end;”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horst et al. (US 20180192785), Yang (US 20160338506), Thomas et al. (US 20100162484), and Shan et al. (US 20090188039) all disclose playards or foldable enclosures that have a central hub member that utilize first and second ends to raise and lower a frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/22/2021